Citation Nr: 0919566	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1939 to 
November 1945.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection and 
assigned a 30 percent rating for asbestosis, effective July 
3, 2002.  The Veteran appealed from the initial disability 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).  Subsequent RO 
rating actions continued the denial of a rating in excess of 
30 percent for service-connected asbestosis, prior to the 
certification of this appeal at the Board.

The Board presently finds that additional development is 
warranted before issuance of a decision in this matter.  
Hence, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

As a further preliminary matter, through a statement provided 
on an April 2008 VA Form 9 (Substantive Appeal to the Board), 
the Veteran has raised the additional issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  This claim, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.


REMAND

Since the effective date of the grant of service connection 
in this case, the Veteran's asbestosis has been evaluated as 
30 percent disabling under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6833 for asbestosis, which in turn is 
to be evaluated under a General Rating Formula for 
Interstitial Lung Disease.  The pertinent rating criteria 
incorporates in significant part the results of Pulmonary 
Function Test (PFT) studies in assigning the corresponding 
disability rating.  The Veteran last underwent a VA 
Compensation and Pension examination for his disability in 
March 2006, and at which point the examination provider 
incorporated by reference the report of a January 2006 PFT 
that had been completed at a private treatment clinic.  Prior 
to then, a March 2005 VA Compensation and Pension examination 
had involved both objective physical examination and PFT 
testing and interpretation at a VA medical facility.  

The Board is of the opinion that another VA pulmonary 
examination with attendant testing procedures is warranted to 
provide a more contemporaneous depiction of service-connected 
disability.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability . . . the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.").  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  The requested 
examination will also provide the opportunity to obtain 
comprehensive medical findings, inasmuch as previous 
evaluations did not directly address the Veteran's level of 
maximum exercise capacity as a component of the applicable 
rating criteria. 

The Board notes that although the rating schedule is not 
explicit as to whether pulmonary function test results before 
or after bronchodilator therapy are the bases of the ratings, 
a regulation effective for claims filed on or after October 
6, 2006, provides that post-bronchodilator results should be 
used unless they are poorer than the pre-bronchodilator 
results.  38 C.F.R. § 4.96(d)(5); 71 Fed. Reg. 52457, 52458 
(September 6, 2006) (amendments applicable to all 
applications for benefits filed on or after the effective 
date of October 6, 2006).  And while the Veteran's claim was 
filed before that amendment, the materials published with the 
promulgation of the rating criteria under reveal that post-
bronchodilator findings are the standard to be used in 
pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996) (VA assesses pulmonary function after bronchodilator 
therapy).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA pulmonary 
examination to determine the severity of 
his asbestosis.  

The following considerations will govern 
the examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.  
The examiner should also provide a 
comprehensive report denoting all the 
information requested below.

b.	All indicated tests and studies must 
be performed, to specifically include 
a Pulmonary Function Test and 
measurement of maximum exercise 
capacity (in terms of ml/kg/min oxygen 
consumption).  An indicated additional 
consultations should be scheduled and 
completed.  

c.	The examiner must identify all 
relevant symptoms and manifestations 
of the Veteran's asbestosis in 
accordance with the criteria specified 
under 38 C.F.R. § 4.97, Diagnostic 
Code 6833 for asbestosis, evaluated 
under the General Rating Formula for 
Interstitial Lung Disease.  
Specifically, the examiner should 
state whether the Veteran has cor 
pulmonale or pulmonary hypertension, 
or whether his disability requires 
outpatient oxygen therapy.  

2.	Review the claims file to ensure 
that the directives specified in this 
remand have been implemented, and 
undertake appropriate corrective action 
prior to readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 

3.	Readjudicate the claim on appeal 
for an initial disability rating higher 
than 30 percent for asbestosis.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

